Citation Nr: 9919697	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  96-46 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for arthritis of the back 
and hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied entitlement to service 
connection for arthritis of the back and hips.  The veteran 
appealed the decision to the Board which remanded the case to 
the RO in December 1997 for further development.  After 
completion of the requested development to the extent 
possible and continued denial of the veteran's claim the RO 
returned the case to the Board for further appellate review.


FINDING OF FACT

There is no competent medical evidence linking arthritis of 
the back and hips with the veteran's period of active 
service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
arthritis of the back and hips is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently has arthritis of the 
back and hips which resulted from an injury he sustained 
during his period of active duty service.  He avers that his 
hip was dislocated when the car on which he was working was 
struck by another vehicle and that since that time he has 
experienced constant pain.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1997).  The threshold question for the Board, however, 
is whether the veteran presents a well grounded claim for 
service connection.  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Service medical records (SMRs) disclose that in October 1962 
the veteran was injured when, after stopping his car to give 
assistance to a stranded driver, another car struck the back 
of the stranded car pinning the veteran between two cars.  
The veteran received private emergency treatment for a 
lacerated forehead and treatment at an Army hospital for a 
fractured nose, lacerated forehead, multiple body contusions 
and a traumatic hematoma in the right inguinal region.  The 
SMRs further document the veteran's release from the Army 
hospital and return to normal duty without limitation five 
days after the accident.  A report of a January 1963 medical 
examination, signed by the veteran, includes a normal 
clinical evaluation of the veteran's spine and 
musculoskeletal system.  The SMRs include no medical evidence 
attributing a back or hip disorder to the veteran's accident.

The first post-service medical evidence pertaining to a 
musculoskeletal disorder are private hospital treatment and 
examination records and a private doctor's evaluation from 
January and February 1975.  The veteran had sought treatment 
following a work accident in which he had fallen on icy steps 
causing sudden acute lumbar pain and pain radiating down his 
left leg.  The veteran denied prior similar symptoms.  He was 
diagnosed with traumatic lumbar myositis and ligamentous 
strain, possible facette syndrome with nerve root irritation 
and a possible fracture of the right greater trochanter.

Other VA medical records associated with the claims file 
include a hospital discharge summary from October 1992 and 
treatment records from September 1992 to June 1993.  The 
discharge summary includes diagnoses of left hip capsulitis 
and tendinitis, degenerative disc disease of the spine with 
spondylolisthesis.  X-ray examination revealed no significant 
abnormality of the pelvis or left hip and no gross post-
traumatic vertebral deformities.  The treatment records 
include the veteran's reports of back and hip pain.

No medical records associated with the claims file include a 
diagnosis of arthritis of the back or hips and none attribute 
a current back or hip disorder to the veteran's period of 
active service.  The only evidence of a causal connection is 
provided by statements from the veteran, his brother and a 
fellow veteran, none of whom are health care professionals.  
Therefore, their statements alone cannot constitute competent 
evidence of the required causal relationship between a 
current disorder and the veteran's period of active service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).

Inasmuch as the record is devoid of competent medical 
evidence establishing a link between arthritis of the back 
and hips and the veteran's period of active service, the 
veteran's claim for service connection for these disorders is 
implausible and must be denied as not well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection the VA is under no duty to assist him in 
developing the facts pertinent to his claims.  See Epps, 126 
F.3d at 1468. As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claims, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claims, and an 
explanation as to why his current attempt fails.

The Board recognizes that the issue of entitlement to service 
connection for arthritis of the back and hips is being 
disposed of in a manner that differs from that employed by 
the RO.  The RO denied that claim on the merits, while the 
Board has concluded that it is not well grounded.  When an RO 
does not specifically address the question of whether a claim 
is well grounded, but rather, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  Therefore, in this case, the 
veteran has not been prejudiced by the manner in which the 
Board has disposed of the claim.


ORDER

Entitlement to service connection for arthritis of the back 
and hips is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

